department of the treasury internal_revenue_service washington d c date number info release date uil cc intl br1 lrrubenstein id cor-109249-00 re austrian and swiss social_security_benefit payments dear this letter is in response to your letter dated date pertaining to u s taxation of social_security_benefits received from austria and switzerland paragraph b of article of the income_tax treaty between the united_states and austria provides that social_security payments and other public pensions paid_by a contracting state to an individual who is a resident of the other contracting state or a citizen_of_the_united_states shall be taxable only in the first-mentioned contracting state thus a resident_of_the_united_states who receives social_security_benefits from austria is subject_to tax on that income only in austria paragraph of article of the income_tax treaty between the united_states and switzerland provides that social_security payments and other public pensions paid_by a contracting state to an individual who is a resident of the other contracting state may be taxed in that other state however such payments may also be taxed in the first contracting state according to the laws of that state but the tax so charged shall not exceed percent of the gross amount of the payment cor-109249-00 thus a resident_of_the_united_states who receives social_security_benefits from switzerland may be taxed by both countries on that income however the swiss tax is limited to a rate of percent foreign tax_credits may be available for the swiss tax to the extent necessary to avoid double_taxation this information_letter is advisory only and has no binding effect on the internal_revenue_service see revproc_2000_1 sec_2 2000_1_irb_4 if you wish a definitive determination you may request a letter_ruling under the procedures set forth in revproc_2000_1 if you have any further questions please contact leslie r rubenstein of this office at not a toll-free number sincerely grace fleeman assistant to the branch chief branch associate chief_counsel international
